Exhibit 10.1

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of December 18, 2006,
is by and between LIPID SCIENCES, INC., a Delaware corporation (the “Company”),
and each of the entities whose names appear on the signature pages hereof.  Such
entities are each referred to herein as an “Investor” and, collectively, as the
“Investors.”

The Company wishes to sell to each Investor, and each Investor wishes to
purchase, on the terms and subject to the conditions set forth in this
Agreement, shares (“Shares”) of the Company’s common stock, $0.001 par value per
share (the “Common Stock”).

The Company has agreed to effect the registration of the Shares for resale by
the holders thereof under the Securities Act of 1933, as amended (the
“Securities Act”), pursuant to a Registration Rights Agreement in the form
attached hereto as Exhibit A (the “Registration Rights Agreement”).

The sale of the Shares by the Company to the Investors will be effected in
reliance upon the exemption from the securities registration requirements of the
Securities Act afforded by the provisions of Regulation D (“Regulation D”), as
promulgated by the Commission (as defined below) under the Securities Act.

The obligations of each Investor hereunder are several and not joint with the
obligations of the other Investors hereunder, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor hereunder.

The Company and each Investor hereby agree as follows:

1.                                       PURCHASE AND SALE OF SHARES.

1.1           Closing.  Upon the terms and subject to the satisfaction or waiver
of the conditions set forth herein, the Company agrees to sell and each Investor
agrees, severally and not jointly, to purchase Shares in the amount set forth
below such Investor’s name on the signature pages hereof.  The date on which the
closing of such purchase and sale occurs (the “Closing”) is hereinafter referred
to as the “Closing Date”.  The Closing will be deemed to occur at the offices of
the Company, 7068 Koll Center Parkway, Suite 401, Pleasanton, CA 94566 at 12:30
p.m., Pacific Daylight Time, on December 18, 2006, or at such other time and
place upon which the Company and the Investors shall agree.

1.2           Certain Definitions.  When used herein, the following terms shall
have the respective meanings indicated:

“Affiliate” means, as to any Person (the “subject Person”), any other Person
(a) that directly or indirectly through one or more intermediaries controls or
is controlled by, or is under direct or indirect common control with, the
subject Person, (b) that directly or indirectly beneficially owns or holds ten
percent (10%) or more of any class of voting equity of the subject Person, or
(c) ten percent (10%) or more of the voting equity of which is directly or
indirectly beneficially owned or held by the subject Person. For the purposes of
this definition, “control” when used with respect to any Person means the power
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, through representation on
such Person’s board of directors or other management committee or group, by
contract or otherwise.

“Board of Directors” means the Company’s board of directors.


--------------------------------------------------------------------------------




“Business Day” means any day other than a Saturday, a Sunday or a day on which
the New York Stock Exchange is closed or on which banks in the City of New York
are required or authorized by law to be closed.

“Closing” has the meaning specified in Section 1.1 of this Agreement.

“Closing Date” has the meaning specified in Section 1.1 of this Agreement.

“Commission” means the Securities and Exchange Commission.

“Common Stock” has the meaning specified in the preamble to this Agreement.

“Disclosure Documents” means all SEC Documents filed with the Commission at
least five (5) Business Days prior to the Execution Date.

“Effective Date” has the meaning set forth in the Registration Rights Agreement.

“Environmental Law” means any federal, state, provincial, local or foreign law,
statute, code or ordinance, principle of common law, rule or regulation, as well
as any Permit, order, decree, judgment or injunction issued, promulgated,
approved or entered thereunder, relating to pollution or the protection, cleanup
or restoration of the environment or natural resources, or to the public health
or safety, or otherwise governing the generation, use, handling, collection,
treatment, storage, transportation, recovery, recycling, discharge or disposal
of hazardous materials.

“Equity Securities” means (i) any shares of Common Stock, (ii) any other equity
security of the Company, including without limitation shares of preferred stock,
(iii) any other security of the Company which by its terms is convertible into
or exchangeable or exercisable for any equity security of the Company, or
(iv) any option, warrant or other right to subscribe for, purchase or otherwise
acquire any such security described in the foregoing clauses (i) through (iii).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder.

“Exchange Act” means the Securities Exchange Act of 1934, as amended (or any
successor act), and the rules and regulations thereunder (or respective
successors thereto).

“Execution Date” means the date of this Agreement.

“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in (i) opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants, (ii) statements of the
Financial Accounting Standards Board and (iii) interpretations of the Commission
and the staff of the Commission.  Accounting principles are applied on a
“consistent basis” when the accounting principles applied in a current period
are comparable in all material respects to those accounting principles applied
in a preceding period.

“Governmental Authority” means any nation or government, any state, provincial
or political subdivision thereof having jurisdiction over the Company and any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including without limitation any stock
exchange, securities market or self-regulatory organization.

2


--------------------------------------------------------------------------------




“Governmental Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, license or other directive
or requirement of any federal, state, county, municipal, parish, provincial or
other Governmental Authority or any department, commission, board, court, agency
or any other instrumentality of any of them to which the Company is bound.

“Intellectual Property” means any U.S. or foreign patents, patent rights, patent
applications, trademarks, trade names, service marks, brand names, logos and
other trade designations (including unregistered names and marks), trademark and
service mark registrations and applications, copyrights and copyright
registrations and applications, inventions, invention disclosures, protected
formulae, formulations, processes, methods, trade secrets, computer software,
computer programs and source codes, manufacturing research and similar technical
information, engineering know-how, customer and supplier information, assembly
and test data drawings or royalty rights.

“Knowledge of the Company” means any other phrases of similar import, with
respect to any matter in question relating to the Company, if S. Lewis Meyer,
Sandra Gardiner or H. Bryan Brewer, Jr., M.D. has actual knowledge of such
matter, without duty of investigation or inquiry.

“Lien” means, with respect to any Property, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, security interest, tax lien, financing
statement, pledge, charge, or other lien, charge, easement, encumbrance,
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever on or with respect to such Property (including,
without limitation, any conditional sale or other title retention agreement
having substantially the same economic effect as any of the foregoing).

“Material Adverse Effect” means an effect that is material and adverse to
(i) the consolidated business, properties, assets, operations, results of
operations, financial condition or prospects, of the Company taken as a whole,
or (ii) the ability of the Company to perform its obligations under this
Agreement or the other Transaction Documents (as defined below).

“Material Contracts” means, as to the Company, any agreement required pursuant
to Item 601 of Regulation S-B or Item 601 of Regulation S-K, as applicable,
promulgated under the Securities Act to be filed as an exhibit to any report,
schedule, registration statement or definitive proxy statement filed or required
to be filed by the Company with the Commission under the Exchange Act or any
rule or regulation promulgated thereunder, and any and all amendments,
modifications, supplements, renewals or restatements thereof.

“NASD” means the National Association of Securities Dealers, Inc.

“Pension Plan” means an employee benefit plan (as defined in ERISA) maintained
by the Company for employees of the Company or any of its Affiliates.

“Permitted Liens” means the following:

(a)           encumbrances consisting of easements, rights-of-way, zoning
restrictions or other restrictions on the use of real property or imperfections
to title that do not (individually or in the aggregate) materially impair the
ability of the Company to use such Property in its businesses, and none of which
is violated in any material respect by existing or proposed structures or land
use;

(b)           Liens for taxes, assessments or other governmental charges
(including without limitation in connection with workers’ compensation and
unemployment insurance) that are not

3


--------------------------------------------------------------------------------




delinquent or which are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the Property subject to such Liens, and for which adequate reserves (as
determined in accordance with GAAP) have been established;

(c)           Liens of mechanics, materialmen, warehousemen, carriers, landlords
or other similar statutory Liens securing obligations that are not yet due and
are incurred in the ordinary course of business or which are being contested in
good faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject to such Liens, for
which adequate reserves (as determined in accordance with GAAP) have been
established; and

(d)           Liens in an amount not to exceed $10,000.

“Person” means any individual, corporation, trust, association, company,
partnership, joint venture, limited liability company, joint stock company,
Governmental Authority or other entity.

“Principal Market” means the principal exchange or market on which the Common
Stock is listed or traded.

“Property” means property and/or assets of all kinds, whether real, personal or
mixed, tangible or intangible (including, without limitation, all rights
relating thereto).

“Pro Rata Share” means, with respect to an Investor, the ratio determined by
dividing (i) the number of Shares purchased hereunder by such Investor by
(ii) the aggregate number of Shares purchased hereunder by all of the Investors.

“Purchase Price” means, with respect to an Investor, the number of Shares
purchased by such Investor at the Closing multiplied by $1.35.

“Registrable Securities” has the meaning set forth in the Registration Rights
Agreement.

“Rule 144” means Rule 144 under the Securities Act or any successor provision.

“SEC Documents” has the meaning specified in Section 3.4 of this Agreement.

“Subsequent Placement” means the issuance, sale, exchange, or agreement or
obligation to issue, sell or exchange or reserve, or agreement to or set aside
for issuance, sale or exchange, any Equity Securities, other than in connection
with bona fide licensing or other strategic transactions not for the primary
purpose of raising equity capital approved by the Board of Directors.

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which at least a majority of the outstanding shares of stock or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors (or Persons performing similar functions) of
such corporation or entity (regardless of whether or not at the time, in the
case of a corporation, stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned or controlled by such
Person or one or more of its Subsidiaries or by such Person and one or more of
its Subsidiaries.

“Trading Day” means any day on which the Common Stock is purchased and sold on
the Principal Market.

4


--------------------------------------------------------------------------------




“Transaction Documents” means, collectively, this Agreement, the Registration
Rights Agreement, the warrant issued to the Placement Agent (as defined herein)
and all other agreements, schedules, documents and other instruments executed
and/or delivered by or on behalf of the Company or any of its officers at the
Closing.

1.3           Other Definitional Provisions.  All definitions contained in this
Agreement are equally applicable to the singular and plural forms of the terms
defined.  The words “hereof”, “herein” and “hereunder” and words of similar
import referring to this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement.

2.                                       REPRESENTATIONS AND WARRANTIES OF EACH
INVESTOR.

Each Investor (with respect to itself only) hereby represents and warrants to
the Company and agrees with the Company that, as of the Execution Date:

2.1           Authorization; Enforceability.  Such Investor is duly and validly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization as set forth below such
Investor’s name on the signature page hereof.  Such Investor has the requisite
organizational power and authority to purchase the Shares to be purchased by it
hereunder and to execute, deliver and perform its obligations pursuant to this
Agreement and the other Transaction Documents to which it is a party.  This
Agreement constitutes, and upon execution and delivery thereof, each other
Transaction Document to which such Investor is a party will constitute, such
Investor’s valid and legally binding obligation, enforceable in accordance with
its terms, subject to (i) applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, and (ii) general principles of equity.

2.2           Accredited Investor.  Such Investor (i) is an “accredited
investor” as that term is defined in Rule 501 of Regulation D, (ii) was not
formed or organized for the specific purpose of making an investment in the
Company, and (iii) is acquiring the Shares solely for its own account and not
with a present view to the public resale or distribution of all or any part
thereof, except pursuant to sales that are registered under, or exempt from the
registration requirements of, the Securities Act; provided, however, that in
making such representation, such Investor reserves the right to sell, transfer
or otherwise dispose of the Shares in accordance with the provisions of this
Agreement (including pursuant to the Registration Rights Agreement) and with
Federal and state securities laws applicable to such sale, transfer or
disposition. Such Investor can bear the economic risk of a total loss of its
investment in the Shares and has such knowledge and experience in business and
financial matters so as to enable it to understand the risks of and form an
investment decision with respect to its investment in the Shares.

2.3           Information.  Investor acknowledges that it has been provided with
information regarding the business, operations and financial condition of the
Company and has, prior to the Execution Date, been granted the opportunity to
ask questions of and receive answers from representatives of the Company, its
officers, directors, employees and agents concerning the Company in order for
such Investor to make an informed decision with respect to its investment in the
Shares.  Neither such information nor any other investigation conducted by such
Investor or any of its representatives shall modify, amend or otherwise affect
such Investor’s right to rely on the Company’s representations and warranties
contained in this Agreement.

2.4           Limitations on Disposition.  Such Investor acknowledges that,
except as provided in the Registration Rights Agreement, the Shares have not
been and are not being registered under the Securities Act and may not be
transferred or resold without registration under the Securities Act or unless
pursuant to an exemption therefrom.

5


--------------------------------------------------------------------------------




2.5           Legend.  Such Investor understands that the certificates
representing the Shares may bear at issuance a restrictive legend in
substantially the following form:

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), or the securities
laws of any state, and may not be offered or sold unless a registration
statement under the Securities Act and applicable state securities laws shall
have become effective with regard thereto, or an exemption from registration
under the Securities Act and applicable state securities laws is available in
connection with such offer or sale.”

Notwithstanding the foregoing, it is agreed that, as long as (A) the resale or
transfer (including without limitation a pledge) of any of the Shares is
registered pursuant to an effective registration statement, (B) such Shares have
been sold pursuant to Rule 144, or (C) such Shares are eligible for resale under
Rule 144(k) or any successor provision, such Shares shall be issued without any
legend or other restrictive language and, with respect to Shares upon which such
legend is stamped, the Company shall issue new certificates without such legend
to the holder upon request; provided that, in the case of clause (B) and (C),
such holder provides customary documentation reasonably acceptable to the
Company.

2.6           Reliance on Exemptions.  Such Investor understands that the Shares
are being offered and sold to it in reliance upon specific exemptions from the
registration requirements of U.S. federal and state securities laws and that the
Company is relying upon the truth and accuracy of the representations and
warranties of such Investor set forth in this Section 2 in order to determine
the availability of such exemptions and the eligibility of such Investor to
acquire the Shares.

2.7           Non-Affiliate Status; Common Stock Ownership.  Investor is not an
Affiliate of the Company or of any other Investor and is not acting in
association or concert with any other Person in regard to its purchase of the
Shares or otherwise in respect of the Company.  Investor’s investment in the
Shares is not for the purpose of acquiring, directly or indirectly, control of,
and it has no intent to acquire or exercise control of, the Company or to
influence the decisions or policies of the Board of Directors.

2.8           Fees.  Such Investor is not obligated to pay any compensation or
other fee, cost or related expenditure to any underwriter, broker, agent or
other representative in connection with the transactions contemplated hereby.

2.9           No Conflicts.  The execution and performance of this Agreement and
the other Transaction Documents to which it is a party do not conflict in any
material respect with any agreement to which such Investor is a party or is
bound thereby, any court order or judgment applicable to such Investor, or the
constituent documents of such Investor.

2.10         No Governmental Review.  Such Investor understands that no U.S.
federal or state agency or any other Governmental Authority has passed on or
made any recommendation or endorsement of the Shares or the fairness or
suitability of the investment in the Shares nor have such authorities passed
upon or endorsed the merits of the offering of the Shares.

2.11         No General Solicitation.  Investor is not purchasing the Shares as
a result of any advertisement, article, notice or other communication published
in a newspaper or magazine or similar media or broadcast over television or
radio, whether closed circuit, or generally available, or any seminar, meeting
or other conference whose attendees were invited by any general solicitation or
general advertising.

6


--------------------------------------------------------------------------------




2.12         Short Sales.  From the time Investor first learned of the offering
until the public announcement of the offering, (i) Investor has not and will
not, directly or indirectly, offer, sell, pledge, transfer or otherwise dispose
of (or solicit any offers to buy, purchase or otherwise acquire or take a pledge
of) any of the Shares, and (ii) neither the Investor nor its Affiliates has
engaged or will engage in any short sales of Shares or other securities of the
Company (including all securities over which the Investor and its Affiliates
exercise investment or voting control).

2.13         Reliance on Information.  Investor has, in connection with
Investor’s decision to purchase Shares, not relied upon any representations or
other information (whether oral or written) other than as set forth in the
representations and warranties of the Company contained herein and the SEC
Documents, and Investor has, with respect to all matters relating to this
Agreement and the offer and sale of Shares, relied solely upon the advice of
such Investor’s own counsel and has not relied upon or consulted counsel of the
Company.

2.14         Acknowledgment Regarding Placement Agent.  Investor acknowledges
that Oppenheimer & Co. Inc. (“Placement Agent”) is acting as the exclusive
placement agent on a “best efforts” basis for the Shares being offered hereby
and will be compensated by the Company for acting in such capacity in the form
of a cash fee equal to 7% of the gross proceeds of the sale of the Shares and
warrants to purchase shares of the Company’s Common Stock equal to 4% of the
number of Shares sold.  Investor represents that (i) Investor was contacted
regarding the sale of the Shares by the Placement Agent (or an authorized
representative thereof) and (ii) no Shares were offered or sold by it by means
of any form of general solicitation or general advertising.

3.                                       REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.  The Company hereby represents and warrants to each Investor and agrees
with each Investor that, as of the Execution Date:

3.1           Organization, Good Standing and Qualification.  The Company is
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all requisite power and authority to carry on its
business as now conducted.  The Company is duly qualified to transact business
and is in good standing in each jurisdiction in which it conducts business
except where the failure so to qualify has not had or would not reasonably be
expected to have a Material Adverse Effect.  The Company does not have any
operating Subsidiaries.

3.2           Authorization; Consents.  The Company has the requisite corporate
power and authority to enter into and perform its obligations under the
Transaction Documents, to issue and sell the Shares to the Investors in
accordance with the terms hereof and thereof.  No further consent or
authorization of the Company, its Board of Directors, any Governmental Authority
or organization, or any other Person is required (other than such approval as
may be required under the Securities Act and applicable state securities laws in
respect of the Registration Rights Agreement) except for such consents or
authorizations that have been obtained.

3.3           Enforcement.  This Agreement has been and, at or prior to the
Closing, each other Transaction Document to be delivered at the Closing will be,
duly executed and delivered by the Company. This Agreement constitutes and, upon
the execution and delivery thereof by the Company, each other Transaction
Document will constitute the valid and legally binding obligation of the
Company, enforceable against it in accordance with its terms, subject to
(i) applicable bankruptcy, insolvency, fraudulent transfer, moratorium,
reorganization or other similar laws of general application relating to or
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity.

7


--------------------------------------------------------------------------------




3.4           Disclosure Documents; Agreements; Financial Statements; Other
Information.  The Company is subject to the reporting requirements of the
Exchange Act and has filed with the Commission on a timely basis all reports,
schedules, registration statements and definitive proxy statements that the
Company was required to file with the Commission on or after December 31, 2005
(collectively, the “SEC Documents”).  The Company is not aware of any event
occurring or expected to occur on or prior to the Closing Date (other than the
transactions effected hereby) that would require the filing of, or with respect
to which the Company intends to file, a Form 8-K within five (5) Business Days
after the Closing.  Each SEC Document, as of the date of the filing thereof with
the Commission (or if amended or superseded by a filing prior to the Execution
Date, then on the date of such amending or superseding filing), complied in all
material respects with the requirements of the Securities Act or Exchange Act,
as applicable, and the rules and regulations promulgated thereunder and, as of
the date of such filing (or if amended or superseded by a filing prior to the
Execution Date, then on the date of such filing), such SEC Document (including
all exhibits and schedules thereto and documents incorporated by reference
therein) did not contain an untrue statement of material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  All documents required to be filed as exhibits to the SEC Documents
have been filed as required.  Except as set forth in the Disclosure Documents,
the Company has no liabilities, contingent or otherwise, other than liabilities
incurred in the ordinary course of business which, under GAAP, are not required
to be reflected in the financial statements included in the Disclosure Documents
and which, individually or in the aggregate, are not material to the
consolidated business or financial condition of the Company taken as a whole. 
As of their respective dates, the financial statements of the Company included
in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission with respect thereto. Such financial statements have been
prepared in accordance with GAAP consistently applied at the times and during
the periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end adjustments).  Since the date of the
latest audited financial statements included within the SEC Documents, except as
disclosed in the SEC Documents, (i) there has been no event, occurrence or
development that, individually or in the aggregate, has had or that would result
in a Material Adverse Effect, (ii) the Company has not altered its method of
accounting, (iii) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders, in their capacities
as such, or purchased, redeemed or made any agreements to purchase or redeem any
shares of its capital stock (except for repurchases by the Company of shares of
capital stock held by employees, officers, directors, or consultants pursuant to
an option of the Company to repurchase such shares upon the termination of
employment or services), and (iv) the Company has not issued any equity
securities to any officer, director or Affiliate, except pursuant to existing
Company stock-based plans.  The Company has not taken any steps to seek
protection pursuant to any bankruptcy law nor does the Company have any
Knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any Knowledge of any fact which would reasonably lead
a creditor to do so.  The Company is not as of the date hereof, and after giving
effect to the transactions contemplated hereby to occur at the applicable
Closing, will not be Insolvent (as defined below).  For purposes of this Section
3.4, “Insolvent” means (i) the present fair saleable value of the Company’s
assets is less than the amount required to pay the Company’s total Indebtedness
(as defined below), (ii) the Company is unable to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, or (iii) the Company intends to incur or believes that it
will incur debts that would be beyond its ability to pay as such debts mature.

8


--------------------------------------------------------------------------------




3.5           Capitalization.  The capitalization of the Company, including its
authorized capital stock, the number of shares issued and outstanding, the
number of shares issuable and reserved for issuance pursuant to the Company’s
stock option plans and agreements, and the number of shares issuable and
reserved for issuance pursuant to securities exercisable for, or convertible
into or exchangeable for any shares of Common Stock, is as set forth on Schedule
3.5 and in the Disclosure Documents.  The Company has not issued any capital
stock since such filing other than pursuant to the exercise of employee stock
options under the Company’s stock option plans.  All outstanding shares of
capital stock of the Company have been, or upon issuance will be, validly
issued, fully paid and non-assessable, and issued and sold in compliance with
the Securities Act and applicable state securities laws.  No shares of the
capital stock of the Company are subject to preemptive rights or any other
similar rights of the shareholders of the Company or any Liens created by or
through the Company.  Except (i) as a result of the purchase and sale of the
Shares, (ii) with respect to securities issued pursuant to employee stock option
plans or (iii) as set forth in the Disclosure Documents, there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into or exercisable or exchangeable for, any shares of capital stock
of the Company or any of its Subsidiaries, or arrangements by which the Company
or any of its Subsidiaries is or may become bound to issue additional shares of
capital stock of the Company or any of its Subsidiaries (whether pursuant to
anti-dilution, “reset” or other similar provisions).  To the Knowledge of the
Company, except as disclosed in the Disclosure Documents and any schedules filed
with the SEC pursuant to Rule 13d-1 of the Exchange Act by reporting persons, no
Person or group of related Persons beneficially owns (as determined pursuant to
Rule 13d-3 under the Exchange Act), or has the right to acquire, by agreement
with or by obligation binding upon the Company, beneficial ownership of in
excess of 5% of the Company’s outstanding Common Stock.

3.6           Due Authorization; Valid Issuance.  The Shares are duly authorized
and reserved for issuance and, when issued in accordance with the terms of this
Agreement, will be duly and validly issued, fully paid and nonassessable, free
and clear of any Liens imposed by or through the Company other than restrictions
on transfer provided for in the Transaction Documents.

3.7           No Conflict.  The Company is not in violation of any provisions of
its charter or Bylaws.  The Company is not in violation of or in default (and no
event has occurred which, with notice or lapse of time or both, would constitute
a default) under any provision of any Material Contract, or in violation of any
provision of any Governmental Requirement applicable to the Company, except for
any violation or default that has not had or would not reasonably be expected to
have a Material Adverse Effect.  The (i) execution, delivery and performance of
this Agreement and the other Transaction Documents and (ii) consummation of the
transactions contemplated hereby and thereby (including without limitation, the
issuance of the Shares) will not result in any violation of any provisions of
the Company’s charter or Bylaws or in a default under any provision of any
Material Contract, or in violation of any provision of any Governmental
Requirement applicable to the Company (other than any provision under the rules
of the Principal Market requiring prior notice to the Principal Market of the
transactions contemplated by this Agreement and the other Transaction Documents)
or be in conflict with or constitute, with or without the passage of time and
giving of notice, either a default under any such provision, instrument or
contract or an event which results in the creation of any Lien upon any assets
of the Company or the triggering of any preemptive or anti-dilution rights
(including without limitation pursuant to any “reset” or similar provisions) or
rights of first refusal or first offer, or any other rights that would allow or
permit the holders of the Company’s securities to purchase shares of Common
Stock or other securities of the Company (whether pursuant to a shareholder
rights plan provision or otherwise), on the part of holders of the Company’s
securities.

9


--------------------------------------------------------------------------------




3.8           Financial Condition; Taxes; Litigation.

3.8.1        The financial condition of the Company and each Company Subsidiary
is, in all material respects, as described in the Disclosure Documents, except
for changes in the ordinary course of business and normal year-end adjustments
that are not, in the aggregate, materially adverse to the consolidated business
or financial condition of the Company taken as a whole.  There has been no
(i) material adverse change to the business, operations, properties, financial
condition, or results of operations of the Company and its Subsidiaries taken as
a whole since the date of the Company’s most recent audited financial statements
contained in the Disclosure Documents or (ii) change by the Company in its
accounting principles, policies and methods except as required by changes in
GAAP.

3.8.2        The Company has prepared in good faith and duly and timely filed
all tax returns required to be filed by it and such returns are complete and
accurate in all material respects.  The Company has paid all taxes required to
have been paid by it, except for taxes which it reasonably disputes in good
faith and for which adequate reserves are established in accordance with GAAP on
the most recent financial statements included in the Disclosure Documents.

3.8.3        The Company is not the subject of any pending or, except as
otherwise disclosed to Investors, to the Company’s Knowledge, threatened
inquiry, investigation or administrative or legal proceeding by the Internal
Revenue Service, the taxing authorities of any state or local jurisdiction, the
Commission, the NASD, any state securities commission or other Governmental
Authority.

3.8.4        Except as disclosed in the Disclosure Documents, there is no
material claim, litigation or administrative proceeding pending, or, to the
Company’s Knowledge or otherwise disclosed to the Investors, threatened or
contemplated, against the Company, or against any officer, director or employee
of the Company in connection with such person’s employment therewith.  The
Company is not a party to or subject to the provisions of, any order, writ,
injunction, judgment or decree of any court or Government Authority that is not
disclosed in the Disclosure Documents and which has had or would reasonably be
expected to have a Material Adverse Effect.

3.9           Form S-3.  The Company is eligible to register the Shares for
resale in a secondary offering by each Investor on a registration statement on
Form S-3 under the Securities Act. To the Knowledge of the Company, there exist
no facts or circumstances (including without limitation any required approvals
or waivers of any circumstances that may delay or prevent the obtaining of
accountant’s consents) that could reasonably be expected to prohibit or delay
the preparation, filing or effectiveness of such registration statement.

3.10         Intellectual Property.

(a)           The Company owns, free and clear of claims or rights of any other
Person, with full right to use, sell, license, sublicense, dispose of, and bring
actions for infringement of, or, to the Company’s Knowledge, has acquired
licenses or other rights to use, all Intellectual Property necessary for the
conduct of its respective business as presently conducted.

(b)           The business of the Company as presently conducted and the
production, marketing, licensing, use and servicing of any products or services
of the Company do not, to the Company’s Knowledge, infringe or conflict with any
patent, trademark, copyright, or trade secret rights of any third parties or any
other Intellectual Property of any third parties.  The Company has not received
written notice from any third party asserting that any Intellectual Property
owned or licensed by the Company, or which the Company otherwise has the right
to use, is invalid or unenforceable by the

10


--------------------------------------------------------------------------------




Company and, to the Company’s Knowledge, there is no valid basis for any such
claim (whether or not pending or threatened).

(c)           No claim is pending or, to the Company’s Knowledge, threatened
against the Company nor has the Company received any written notice or other
written claim from any Person asserting that any of the Company’s present
activities infringe or may infringe in any material respect any Intellectual
Property of such Person, and the Company is not aware of any infringement by any
other Person of any material rights of the Company under any Intellectual
Property.

(d)           All licenses or other agreements under which the Company is
granted Intellectual Property (excluding licenses to use software utilized in
the Company’s internal operations and which is generally commercially available)
are in full force and effect and, to the Company’s Knowledge, there is no
material default by any party thereto.  The Company has no reason to believe
that the licensors under such licenses and other agreements do not have and did
not have all requisite power and authority to grant the rights to the
Intellectual Property purported to be granted thereby.

(e)           All licenses or other agreements under which the Company has
granted rights to Intellectual Property to others (including all end-user
agreements) are (i) in full force and effect, (ii) not subject to material
default by the Company, and (iii) to the Company’s Knowledge, not subject to
material default by any other party thereto.

(f)            The Company has taken all steps required in accordance with
commercially reasonable business practice to establish and preserve its
ownership in its owned Intellectual Property and to keep confidential all
material technical information developed by or belonging to the Company which
has not been patented or copyrighted.  To the Knowledge of the Company, the
Company is not using unlawfully any Intellectual Property of any other Person,
including, without limitation, any former employer of any past or present
employees of the Company.  To the Knowledge of the Company, neither the Company,
nor any of its employees has any agreements or arrangements with former
employers of such employees relating to any Intellectual Property of such
employers, which materially interfere or conflict with the performance of such
employee’s duties for the Company or result in any former employers of such
employees having any rights in, or claims on, the Company’s Intellectual
Property.  Each current employee of the Company has executed agreements
regarding confidentiality, proprietary information and assignment of inventions
and copyrights to the Company, each independent contractor or consultant of the
Company has executed agreements regarding confidentiality and proprietary
information, and the Company has not received written notice that any employee,
consultant or independent contractor is in violation of any agreement or in
breach of any agreement or arrangement with former or present employers relating
to proprietary information or assignment of inventions.  Without limiting the
foregoing: (i) the Company has taken reasonable security measures to guard
against unauthorized disclosure or use of any of its Intellectual Property that
is confidential or proprietary; and (ii) the Company has no reason to believe
that any Person (including, without limitation, any former employee or
consultant of the Company) has unauthorized possession of any of its
Intellectual Property, or any part thereof, or that any Person has obtained
unauthorized access to any of its Intellectual Property.  The Company has
complied in all material respects with its respective obligations pursuant to
all material agreements relating to Intellectual Property rights that are the
subject of licenses granted by third parties, except for any non-compliance that
has not had or would not reasonably be expected to have a Material Adverse
Effect.

3.11         Registration Rights; Rights of Participation.  Other than with
respect to the registration rights granted to various investors pursuant to
those certain Registration Rights Agreements dated September 28, 2005 and August
8, 2006 (as disclosed in the Disclosure Documents), the registration rights
being granted to the Placement Agent covering the shares issuable upon exercise
of the Placement

11


--------------------------------------------------------------------------------




Warrants, the Company has not granted or agreed to grant to any Person any
rights (including “piggy-back” registration rights) to have any securities of
the Company registered with the Commission or any other Governmental Authority,
which registration obligation has not been satisfied in full or waived prior to
the date hereof.

3.12         Solicitation; Other Issuances of Securities.  Neither the Company
nor any of its Affiliates, nor any Person acting on its or their behalf, (i) has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the Shares, or
(ii) has, directly or indirectly, made any offers or sales of any security or
the right to purchase any security, or solicited any offers to buy any security
or any such right, under circumstances that would require registration of the
Shares under the Securities Act.

3.13         Fees.  Except as set forth herein, the Company is not obligated to
pay any brokers, finders or financial advisory fees or commissions to any
underwriter, broker, agent or other representative in connection with the
transactions contemplated hereby.  The Company will indemnify and hold harmless
such Investor from and against any claim by any Person alleging that such
Investor is obligated to pay any such compensation, fee, cost or related
expenditure in connection with the transactions contemplated hereby.

3.14         Foreign Corrupt Practices.  Neither the Company, nor, to the
Knowledge of the Company, any director, officer, agent, employee or other Person
acting on behalf of the Company, has (i) used any corporate funds for any
unlawful contribution, gift or entertainment expense relating to political
activity, (ii) made any direct or indirect unlawful payment to any foreign or
domestic government official or employee, or (iii) violated any provision of the
Foreign Corrupt Practices Act of 1977, as amended, or made any bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

3.15         Employee Matters.  There is no strike, labor dispute or union
organization activities pending or, to the Knowledge of the Company, threatened
by its employees.  No employees of the Company belong to any union or collective
bargaining unit. The Company has complied in all material respects with all
applicable federal and state equal opportunity and other laws related to
employment.

3.16         Environment.  Except as disclosed in the Disclosure Documents, the
Company has no liabilities under any Environmental Law, nor, to the Company’s
Knowledge, do any factors exist that are reasonably likely to give rise to any
such liability, affecting any of the properties owned or leased by the Company
that, individually or in the aggregate, has had or would reasonably be expected
to have a Material Adverse Effect.  The Company has not violated any
Environmental Law applicable to it now or previously in effect, other than such
violations or infringements that, individually or in the aggregate, have not had
and would not reasonably be expected to have a Material Adverse Effect.

3.17         ERISA.  The Company is in compliance with the presently applicable
provisions of ERISA and the United States Internal Revenue Code of 1986, as
amended, with respect to each Pension Plan except in any such case for any such
matters that, individually or in the aggregate, have not had, and would not
reasonably be expected to have, a Material Adverse Effect.

3.18         Disclosure.  The representations, warranties and written statements
contained in this Agreement and the other Transaction Documents and in the
certificates, exhibits and schedules delivered to such Investor by the Company
pursuant to this Agreement and the other Transaction Documents and in connection
with such Investor’s due diligence investigation of the Company, do not contain
any untrue statement of a material fact, and do not omit to state a material
fact required to be stated therein or necessary in order to make such
representations, warranties or statements not misleading in light of the

12


--------------------------------------------------------------------------------


circumstances under which they were made.  Neither the Company nor any Person
acting on its behalf or at its direction has provided such Investor with
material non-public information other than the terms of the transactions
contemplated hereby.  Following the Company’s issuance of a press release
disclosing the terms of the sale of the Shares, to the Company’s Knowledge, such
Investor will not possess any material non-public information concerning the
Company that was provided to such Investor by the Company or its agents or
representatives.  The Company acknowledges that such Investor is relying on the
representations, acknowledgments and agreements made by the Company in this
Section 3.18 and elsewhere in this Agreement in making trading and other
decisions concerning the Company’s securities.

3.19                           Insurance.  The Company maintains insurance in
such amounts and covering such losses and risks as is reasonably sufficient and
customary in the businesses in which the Company is engaged. As of the date
hereof and as of the Closing Date, no notice of cancellation has been received
for any of such policies and the Company is in compliance in all material
respects with all of the terms and conditions thereof.  The Company has no
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue to conduct its business as
currently conducted without a significant increase in cost.  Without limiting
the generality of the foregoing, the Company maintains director’s and officer’s
insurance in an amount not less than $10 million for each covered occurrence.

3.20                           Property.  The Company has good and marketable
title to all Property owned by it, in each case free and clear of all Liens,
except for Permitted Liens.  Any Property held under lease by the Company is
held by it under valid, subsisting and enforceable leases with such exceptions
as are not material and do not interfere with the use made or proposed to be
made of such Property by the Company.

3.21                           Regulatory Permits.  The Company possesses all
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory Governmental Authorities necessary to conduct its
businesses, except where the failure to have any such authorization or permit
would have a Material Adverse Effect, and the Company has not received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.

3.22                           Exchange Act Registration.  The Company’s Common
Stock is registered pursuant to Section 12(g) of the Exchange Act and is listed
on the Nasdaq Global Market.  The Company has taken no action designed to, or
which, to the Knowledge of the Company, would reasonably be expected to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act or delisting the Common Stock from the Nasdaq Global Market.  The Company
meets the continued listing requirements of the Nasdaq Global Market.

3.23                           Investment Company Status.  The Company is not,
and immediately after receipt of payment for the Shares issued under this
Agreement will not be, an “investment company” or an entity “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended (the “Investment Company Act”), and shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.

3.24                           Transfer Taxes.  No stock transfer or other taxes
(other than income taxes) are required to be paid in connection with the
issuance and sale of any of the Shares, other than such taxes for which the
Company has established appropriate reserves and intends to pay in full on or
before the Closing.

3.25                           Sarbanes-Oxley Act; Internal Controls and
Procedures.  The Company is in material compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 and any and all applicable rules
and regulations promulgated by the SEC thereunder that are effective as of the
date hereof.  The Company maintains internal accounting controls, policies and
procedures, and such books

13


--------------------------------------------------------------------------------




and records as are reasonably designed to provide reasonable assurance that
(i) all transactions to which the Company is a party or by which its Properties
are bound are effected by a duly authorized employee or agent of the Company,
supervised by and acting within the scope of the authority granted by the
Company’s senior management; (ii) the recorded accounting of the Company’s
consolidated assets is compared with existing assets at regular intervals; and
(iii) all transactions to which the Company is a party, or by which its
properties are bound, are recorded (and such records maintained) in accordance
with all Government Requirements applicable to the Company and as may be
necessary or appropriate to ensure that the financial statements of the Company
are prepared in accordance with GAAP.

3.26                           Transactions with Interested Persons.  Except as
disclosed in the Disclosure Documents, no officer, director or employee of the
Company is or has made any arrangements with the Company to become a party to
any transaction with the Company (other than for services as employees, officers
and directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal Property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner.

3.27                           Accountants.  The Company’s accountants that
rendered their opinion with respect to the financial statements included in the
Company’s Annual Report on Form 10-K for the year ended December 31, 2005, are,
to the Knowledge of the Company, independent accountants as required by the
Securities Act.

3.28                           Compliance with Laws.  The Company has conducted
the business in compliance in all material respects with all applicable
Governmental Requirements, except where non-compliance has not had or would not
reasonably be expected to have a Material Adverse Effect.

3.29                           No Integration.  Assuming the accuracy of the
Investors’ representations and warranties set forth in Section 2 of this
Agreement, neither the Company, nor to the Knowledge of the Company, any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Shares to be integrated with prior offerings by the Company for purposes of the
Securities Act or any applicable shareholder approval provisions, including,
without limitation, under the rules and regulations of the Nasdaq Global Market.

3.30                           No General Solicitation; Placement Agent. 
Neither the Company, nor any of its Affiliates, nor any Person acting on its or
their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D promulgated under the Securities
Act) in connection with the offer or sale of the Shares.  Other than the
Placement Agent, the Company has not engaged any placement agent or other agent
in connection with the sale of the Shares.

3.31                           Application of Takeover Protections.  Except as
described in Schedule 3.31, there is no control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s charter documents
that is or could become applicable to any of the Investors as a result of the
Investors and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including, without limitation, as a
result of the Company’s issuance of the Shares and the Investors’ ownership of
the Shares.

14


--------------------------------------------------------------------------------




4.                                       COVENANTS OF THE COMPANY AND EACH
INVESTOR.

4.1                                 The Company agrees with each Investor that
the Company will:

(a)                                  file a Form D with respect to the Shares
issued at the Closing as and when required under Regulation D and provide a copy
thereof to such Investor promptly after such filing; and

(b)                                 take such action as the Company reasonably
determines upon the advice of counsel is necessary to qualify the sale of the
Shares to the Investors under applicable state or “blue-sky” laws or obtain an
exemption therefrom, and shall promptly provide evidence of any such action to
such Investor at such Investor’s request.

(c)                                  on or before 8:30 a.m., New York time, on
the first Trading Day following execution of this Agreement, issue a press
release reasonably acceptable to the Investors disclosing all material terms of
the transactions contemplated hereby.  On the first Trading Day following the
execution of this Agreement, the Company shall file a Current Report on Form 8-K
with the SEC (the “8-K Filing”) describing the terms of the transactions
contemplated by the Transaction Documents and including as exhibits to such
Current Report on Form 8-K the Transaction Documents, in the form required by
the Exchange Act.  Thereafter, the Company shall timely file any filings and
notices required by the SEC or applicable law with respect to the transactions
contemplated hereby.  Except as herein provided, the Company shall not publicly
disclose the name of any Investor, or include the name of any Investor in any
press release without the prior written consent of such Investor, unless
otherwise required by law.  The Company shall not, and shall cause each of its
Subsidiaries and its and each of their respective officers, directors, employees
and agents not to, provide any Investor with any material nonpublic information
regarding the Company or any of its Subsidiaries from and after the issuance of
the above referenced press release without the express written consent of such
Investor.

4.2                                 Existence and Compliance.  The Company
agrees that it will, while any Investor holds any Shares:

(a)                                  maintain its corporate existence in good
standing;

(b)                                 comply with all Governmental Requirements
applicable to the operation of its business, except for instances of
noncompliance that would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect;

(c)                                  comply with all Material Contracts, except
for instances of noncompliance that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;

(d)                                 provide each Investor with copies of all
materials sent to its shareholders at the same time as such materials are
delivered to such shareholders;

(e)                                  timely file with the Commission all reports
required to be filed pursuant to the Exchange Act and refrain from terminating
its status as an issuer required by the Exchange Act to file reports thereunder
even if the Exchange Act or the rules or regulations thereunder would permit
such termination;

(f)                                    until the Effective Date, take
commercially reasonable steps to restrict each of the Company’s executive
officers (as defined in Rule 501(f) of the Securities Act) (each, a “Key
Employee”) from selling shares of Common Stock, other than in connection with
any 10b-5(1) trading plans in effect as of the Execution Date and disclosed to
each Investor in writing; and

15


--------------------------------------------------------------------------------




(g)                                 use commercially reasonable efforts to
maintain adequate insurance coverage (including D&O insurance) for the Company.

4.3                                 Use of Proceeds.  The Company shall use the
proceeds from the sale of the Shares for working capital and general corporate
purposes; provided that the Company shall not use any of such proceeds (i) to
pay any dividend or make any distribution on any of its securities, or (ii) to
repay any loan made to or incurred by any Key Employee or any other officer or
director or Affiliate of the Company.

4.4                                 Transactions with Affiliates.  The Company
agrees that any transaction or arrangement between it and any Affiliate or
employee of the Company shall be effected on an arms’ length basis and shall be
approved by the Company’s independent directors.

4.5                                 Use of Investor Name.  Except as may be
required by applicable law and/or this Agreement, the Company shall not use,
directly or indirectly, any Investor’s name or the name of any of its Affiliates
in any advertisement, announcement, press release or other similar communication
unless it has received the prior written consent of any Investor for the
specific use contemplated or as otherwise required by applicable law or
regulation.

4.6                                 Limitations on Disposition.  No Investor
shall sell, transfer, assign or dispose of any Shares, unless:

(a)                                  there is then in effect an effective
registration statement under the Securities Act covering such proposed
disposition and such disposition is made in accordance with such registration
statement; or

(b)                                 such Investor has notified the Company in
writing of any such disposition, and furnished the Company with an opinion of
counsel, reasonably satisfactory to the Company, that such disposition will not
require registration of such Shares under the Securities Act; provided, however,
that no such opinion of counsel will be required (A) if the sale, transfer or
assignment is made to an Affiliate of such Investor, or (B) in connection with a
bona fide pledge or hypothecation of any Shares under a margin arrangement with
a broker-dealer or other financial institution or the sale of any such Shares by
such broker-dealer or other financial institution following such Investor’s
default under such margin arrangement.

4.7                                 Disclosure of Non-public Information.  The
Company agrees that it will not at any time following the Execution Date
disclose material non-public information to any Investor without first obtaining
such Investor’s written consent to such disclosure.

4.8                                 Listing.  The Company has listed all of the
Shares and shares issuable upon exercise of the warrant issued to the Placement
Agent on the Nasdaq Global Market.

4.9                                 Restriction on Issuances.  During the period
beginning on the Execution Date and ending on the date that is ninety (90) days
after the Effective Date, the Company will not, directly or indirectly, effect a
Subsequent Placement.

4.10                           Indemnification of Investors.  The Company will
indemnify and hold each Investor and its directors, managers, officers,
shareholders, members, partners, employees and agents (each, an “Investor
Party”) harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Investor Party may suffer or incur as a result of or
relating to (a) any breach of any of the representations, warranties, covenants
or agreements

16


--------------------------------------------------------------------------------




made by the Company in this Agreement or in the other Transaction Documents or
(b) any action instituted against an Investor, or any of them or their
respective Affiliates, by any shareholder of the Company who is not an Affiliate
of such Investor, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Investor’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Investor may have with any
such shareholder or any violations by such Investor of state or federal
securities laws or any conduct by such Investor which constitutes fraud, gross
negligence, willful misconduct or malfeasance).  If any action shall be brought
against any Investor Party in respect of which indemnity may be sought pursuant
to this Agreement, such Investor Party shall promptly notify the Company in
writing, and the Company shall have the right to assume the defense thereof with
counsel of its own choosing.  Any Investor Party shall have the right to engage
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such Investor
Party except to the extent that (i) the engagement thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time following such Investor Party’s written request that
it do so, to assume such defense and to engage counsel or (iii) in such action
there is, in the reasonable opinion of such separate counsel, a material
conflict on any material issue between the position of the Company and the
position of such Investor Party.  The Company will not be liable to any Investor
Party under this Agreement (i) for any settlement by an Investor Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed; or (ii) to the extent, but only to the extent that a loss,
claim, damage or liability is attributable to such Investor Party’s wrongful
actions or omissions, or gross negligence or to such Investor Party’s breach of
any of the representations, warranties, covenants or agreements made by such
Investor in this Agreement or in the other Transaction Documents.

5.                                       CONDITIONS TO CLOSING.

5.1                                 Conditions to Investors’ Obligations at the
Closing.  Each Investor’s obligations to effect the Closing, including without
limitation its obligation to purchase Shares at Closing, are conditioned upon
the fulfillment (or waiver by such Investor in its sole and absolute discretion)
of each of the following events as of the Closing Date:

5.1.1                        the representations and warranties of the Company
set forth in this Agreement and in the other Transaction Documents shall be true
and correct in all material respects as of the Closing Date as if made on such
date (except that to the extent that any such representation or warranty relates
to a particular date, such representation or warranty shall be true and correct
in all material respects as of that particular date);

5.1.2                        the Company shall have complied with or performed
in all material respects all of the agreements, obligations and conditions set
forth in this Agreement and in the other Transaction Documents that are required
to be complied with or performed by the Company on or before the Closing;

5.1.3                        the Company shall have delivered to such Investor a
certificate, signed by the Chief Executive Officer and Chief Financial Officer
of the Company and dated as of the Closing Date, certifying that the conditions
specified in this Section 5.1 have been fulfilled as of the Closing, it being
understood that such Investor may rely on such certificate as though it were a
representation and warranty of the Company made herein;

17


--------------------------------------------------------------------------------




5.1.4                        the Company shall have delivered to such Investor
an opinion of counsel for the Company, dated as of the Closing Date, covering
the matters set forth in Exhibit B;

5.1.5                        the Company shall have delivered to such Investor
duly executed certificates representing the Shares being purchased by such
Investor at the Closing;

5.1.6                        the Company shall have executed and delivered to
the Investor the Registration Rights Agreement on or prior to the Closing;

5.1.7                        the Company shall have delivered to such Investor a
certificate, signed by the Secretary or an Assistant Secretary of the Company
and dated as of the Closing Date, attaching (i) the charter and Bylaws of the
Company, and (ii) resolutions passed by its Board of Directors to authorize the
transactions contemplated hereby and by the other Transaction Documents, and
certifying that such documents are true and complete copies of the originals and
that such resolutions have not been amended or superseded, it being understood
that such Investor may rely on such certificate as a representation and warranty
of the Company made herein;

5.1.8                        there shall have occurred no material adverse
change in the Company’s consolidated business or financial condition since the
date of the Company’s most recent financial statements contained in the
Disclosure Documents;

5.1.9                        the Common Stock shall be listed and actively
traded on the Nasdaq Global Market; and

5.1.10                  there shall be no injunction, restraining order or
decree of any nature of any court or Government Authority of competent
jurisdiction that is in effect that restrains or prohibits the consummation of
the transactions contemplated hereby and by the other Transaction Documents.

5.2                                 Conditions to Company’s Obligations at the
Closing.  The Company’s obligations to effect the Closing with each Investor are
conditioned upon the fulfillment (or waiver by the Company in its sole and
absolute discretion) of each of the following events as of the Closing Date:

5.2.1                        the representations and warranties of such Investor
set forth in this Agreement and in the other Transaction Documents shall be true
and correct in all material respects as of the Closing Date as if made on such
date (except that to the extent that any such representation or warranty relates
to a particular date, such representation or warranty shall be true and correct
in all material respects as of that date);

5.2.2                        such Investor shall have complied with or performed
all of the agreements, obligations and conditions set forth in this Agreement
that are required to be complied with or performed by such Investor on or before
the Closing;

5.2.3                        there shall be no injunction, restraining order or
decree of any nature of any court or Government Authority of competent
jurisdiction that is in effect that restrains or prohibits the consummation of
the transactions contemplated hereby and by the other Transaction Documents;

18


--------------------------------------------------------------------------------




5.2.4                        such Investor shall have executed each Transaction
Document to which it is a party and shall have delivered the same to the
Company; and

5.2.5                        such Investor shall have tendered to the Company
the Purchase Price for the Shares being purchased by it at the Closing by wire
transfer of immediately available funds in accordance with the wire transfer
instructions set forth on Exhibit C hereto.

6.                                       MISCELLANEOUS.

6.1                                 Survival; Severability.  The
representations, warranties, covenants and indemnities made by the parties
herein and in the other Transaction Documents shall survive the Closing
(provided that such representations and warranties shall survive only for a
period of two years after the Closing), notwithstanding any due diligence
investigation made by or on behalf of the party seeking to rely thereon.  In the
event that any provision of this Agreement becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable or void, this Agreement
shall continue in full force and effect without said provision; provided that in
such case the parties shall negotiate in good faith to replace such provision
with a new provision which is not illegal, unenforceable or void, as long as
such new provision does not materially change the economic benefits of this
Agreement to the parties.

6.2                                 Successors and Assigns.  The terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and permitted assigns of the parties.  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.  The Investors may
assign their respective rights and obligations hereunder, in connection with any
private sale or transfer of the Shares in accordance with the terms hereof, as
long as, as a condition precedent to such transfer, the transferee executes an
acknowledgment agreeing to be bound by the applicable provisions of this
Agreement, in which case the term “Investor” shall be deemed to refer to such
transferee as though such transferee were an original signatory hereto.  The
Company may not assign its rights or obligations under this Agreement without
the written consent of each Investor.

6.3                                 No Reliance.  Each party acknowledges that
(i) it has such knowledge in business and financial matters as to be fully
capable of evaluating this Agreement, the other Transaction Documents and the
transactions contemplated hereby and thereby, (ii) it is not relying on any
advice or representation of any other party in connection with entering into
this Agreement, the other Transaction Documents or such transactions (other than
the representations made in this Agreement or the other Transaction Documents),
(iii) it has not received from any other party any assurance or guarantee as to
the merits (whether legal, regulatory, tax, financial or otherwise) of entering
into this Agreement or the other Transaction Documents or the performance of its
obligations hereunder and thereunder, and (iv) it has consulted with its own
legal, regulatory, tax, business, investment, financial and accounting advisors
to the extent that it has deemed necessary, and has entered into this Agreement
and the other Transaction Documents based on its own independent judgment and on
the advice of its advisors as it has deemed necessary, and not on any view
(whether written or oral) expressed by any other party.

6.4                                 Independent Nature of Investors’ Obligations
and Rights.  The obligations of each Investor hereunder are several and not
joint with the obligations of the other Investors hereunder, and no Investor
shall be responsible in any way for the performance of the obligations of any
other Investor hereunder, or is relying upon the advice or assistance of any
other Investor.  The Company acknowledges and agrees that nothing contained
herein or in any other agreement or document delivered at Closing, and no action
taken by any Investor pursuant hereto or thereto, shall be deemed to constitute
the Investors as a

19


--------------------------------------------------------------------------------




partnership, an association, a joint venture or any other kind of entity, or a
“group” as described in Section 13(d) of the Exchange Act, or create a
presumption that the Investors are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement.  Each
Investor has been represented by its own separate counsel in connection with the
transactions contemplated hereby, shall be entitled to protect and enforce its
rights, including without limitation rights arising out of this Agreement or the
other Transaction Documents, individually, and shall not be required to be join
any other Investor as an additional party in any proceeding for such purpose.

6.5                                 Investors’ Trading Activity.  The Company
acknowledges that, following the Closing and the press release described in
Section 4.1 of this Agreement, each Investor shall have the right to purchase or
sell, long or short, Common Stock and instruments or contracts whose value is
derived from the market value of the Common Stock, and that sales of or certain
derivative transactions relating to the Common Stock may have a negative impact
on the market price of the Common Stock.

6.6                                 Injunctive Relief.  The Company acknowledges
and agrees that a breach by it of its obligations hereunder will cause
irreparable harm to each Investor and that the remedy or remedies at law for any
such breach will be inadequate and agrees, in the event of any such breach, in
addition to all other available remedies, such Investor shall be entitled to an
injunction restraining any breach and requiring immediate and specific
performance of such obligations without the necessity of showing economic loss
or the posting of any bond.

6.7                                 Governing Law; Jurisdiction.  This Agreement
shall be governed by and construed under the laws of the State of New York
applicable to contracts made and to be performed entirely within the State of
New York.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.

6.8                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument.  This Agreement may be executed and delivered by facsimile
transmission.

6.9                                 Headings.  The headings used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

6.10                           Notices.  Any notice, demand or request required
or permitted to be given by the Company or the Investor pursuant to the terms of
this Agreement shall be in writing and shall be deemed delivered (i) when
delivered personally or by verifiable facsimile transmission, unless such
delivery is made on a day that is not a Business Day, in which case such
delivery will be deemed to be made on the next succeeding Business Day, (ii) on
the next Business Day after timely delivery to a reputable overnight courier and
(iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid),
addressed as follows:

If to the Company:

Lipid Sciences, Inc.

7068 Koll Center Parkway

Suite 401

Pleasanton, CA 94566

Attn:  Sandra Gardiner

20


--------------------------------------------------------------------------------




Tel:  (925) 249-4000

Fax:  (925) 249-4080

with a copy (which shall not constitute notice) to:

Roger S. Mertz, Esq.

Allen Matkins Leck Gamble Mallory & Natsis LLP

Three Embarcadero Center, 12th Floor

San Francisco, CA  94111-4074

Tel:  (415) 837-1515

Fax:  (415) 837-1516

and if to any Investor, to such address for such Investor as shall appear on the
signature page hereof executed by such Investor, or as shall be designated by
such Investor in writing to the Company in accordance with this Section 6.10.

6.11                           Expenses.  The Company and each Investor shall
pay all costs and expenses that it incurs in connection with the negotiation,
execution, delivery and performance of this Agreement or the other Transaction
Documents.

6.12                           Entire Agreement; Amendments.  This Agreement and
the other Transaction Documents constitute the entire agreement between the
parties with regard to the subject matter hereof and thereof, superseding all
prior agreements or understandings, whether written or oral, between or among
the parties.  Except as expressly provided herein, neither this Agreement nor
any term hereof may be amended except pursuant to a written instrument executed
by the Company and the holders of at least a seventy-five percent (75%) of the
Shares, and no provision hereof may be waived other than by a written instrument
signed by the party against whom enforcement of any such waiver is sought.  Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

6.13                           Termination.  This Agreement may be terminated by
the Company or any Investor, by written notice to the other parties, if the
Closing has not been consummated by the third Business Day following the date of
this Agreement; provided that no such termination will affect the right of any
party to sue for any breach by the other party (or parties).

6.14                           Adjustments in Share Numbers and Prices.  In the
event of any stock split, subdivision, dividend or distribution payable in
shares of Common Stock (or other securities or rights convertible into, or
entitling the holder thereof to receive directly or indirectly shares of Common
Stock), combination or other similar recapitalization or event occurring after
the date hereof and prior to the Closing, each reference in any Transaction
Document to a number of shares or a price per share shall be amended to
appropriately account for such event.

[Signature Pages to Follow]

21


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed this Stock Purchase
Agreement as of the date first above written.

LIPID SCIENCES, INC.,

a Delaware corporation

By:

 

/s/

S. Lewis Meyer, Ph.D.

 

Name:

S. Lewis Meyer, Ph.D.

 

Its:

President and Chief Executive Officer

22


--------------------------------------------------------------------------------




 

I

 

(INVESTOR NAME)

 

 

 

 

By:

 

 

 

 

 

 

 

(Name of General Partner/Manager, if applicable)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Subscription Amount: $

 

 

 

 

Number of Shares:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

In connection with the Stock Purchase Agreement, please provide the following
information:

1.                                       The exact name that your Shares are to
be registered in (this is the name that will appear on your stock
certificate(s)).  You may use a nominee name if appropriate:

 

 

 

2.                                       The relationship between the Investor
of the Shares and the Registered Holder listed in response to item 1 above



 

3.                                       The mailing address at which the
Registered Holder listed in response to item 1 above would like to receive
notices pursuant to this Agreement:

 

 

4.                                       The mailing address at which the
Registered Holder listed in response to item 1 above would like to receive stock
certificate(s) and closing documents:

 

 

5.                                       The Social Security Number or Tax
Identification Number of the Registered Holder listed in response to item 1
above:



 

23


--------------------------------------------------------------------------------




In connection with the preparation of the Registration Statement, please provide
us with the following information:

1.                                       Control of Your Shares by Other
Persons.  In the selling shareholder table of the Registration Statement, the
Company is required to identify the beneficial owner of shares being sold by the
selling shareholders.  The following is a sample disclosure:


“ACME CAPITAL MANAGEMENT, INC., THE MANAGING PARTNER OF SCIENCE FUND, LP, HAS
DISCRETIONARY AUTHORITY TO VOTE AND DISPOSE OF THE SECURITIES HELD BY SCIENCE
FUND, LP, AND IS DEEMED TO BE THE BENEFICIAL OWNER OF THE SECURITIES.”


ACCORDINGLY, AS TO THE SHARES BEING PURCHASED BY YOU OR YOUR ORGANIZATION, WILL
ANY PERSON OR ORGANIZATION, OTHER THAN THE PERSON IDENTIFIED AS THE REGISTERED
HOLDER HAVE:


(A)                                  THE SOLE OR SHARED POWER TO VOTE OR TO
DIRECT THE VOTING OF ANY OF SUCH SECURITIES?

Yes o                                                                                                                                                                                    
No o

or                                     (b)                                 The
sole or shared power to dispose or to direct the disposition of any such
securities?

Yes o                                                                                                                                                                                    
No o

If the answer is “yes” to either of the foregoing questions, please set forth
the name and address of each person who has either such power or with whom the
indicated Registered Holder shares either such power, together with the number
of shares to which such right relates, and a description of relationship of the
parties.  Please use the sample above to describe the relationship.  A
description of beneficial ownership is attached to this questionnaire as
Appendix A.

Name and Address

 

Number of Shares

 

Relationship of Parties

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.                                       Plan of Distribution.  If you plan to
sell your shares other than in open market transactions, please describe in
detail such plan.

4.                                       Please provide the number of shares
that you or your organization will own immediately after Closing, including
those Shares purchased by you or your organization pursuant to this Purchase
Agreement and those shares purchased by you or your organization through other
transactions:



 

5.                                       Have you or your organization had any
position, office or other material relationship within the past three years with
the Company or its affiliates?     o Yes      o No
If yes, please indicate the nature of any such relationships below:

 

 

24


--------------------------------------------------------------------------------




APPENDIX A

to Investor Questionnaire

Beneficially - The term “beneficially” as applied to an interest in securities
describes any interest in the securities in question which entitles you to any
of the rights or benefits of ownership, even though you are not the holder or
owner of record.  Interests in securities held in an estate, trust, or
partnership, or by a nominee, are examples of beneficial interests.

If you have any contract, understanding, relationship, agreement, or other
arrangement with any other person with respect to securities, pursuant to which
you obtain benefits substantially equivalent to the ownership of securities, you
should consider such securities as “beneficially owned” by you.  For purposes of
this questionnaire, you will be regarded as having benefits substantially
equivalent to ownership of securities if:

(a)          Directly or indirectly, through any contract, arrangement,
understanding, relationship, or otherwise you have or share

(i)                                     voting power, which includes the power
to vote, or to direct the voting of, the security; or

(ii)                                  investment power, which includes the power
to dispose of, or to direct the disposition of, the security;

(b)         You have the right to acquire beneficial ownership of the security,
including but not limited to any right to acquire

(i)                                     through the exercise of any option,
warrant, or right;

(ii)                                  through the conversion of a security;

(iii)                               pursuant to a power to revoke a trust,
discretionary account, or similar arrangement; or

(iv)                              pursuant to the automatic termination of a
trust, discretionary account, or similar arrangement; or

(c)          You can apply income from securities to meet expenses which you
otherwise would meet from other sources.

You are considered to be the beneficial owner of a security if you, directly or
indirectly, create or use a trust, proxy, power of attorney, pooling
arrangement, or any other contract, arrangement, or advice with the purpose or
effect of divesting yourself of beneficial ownership of such security or
preventing the vesting of such beneficial ownership as part of a plan or scheme
to evade the reporting requirements of Section 13(d) or 13(g) of the Securities
Exchange Act.

25


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF REGISTRATION RIGHTS AGREEMENT

1


--------------------------------------------------------------------------------


EXHIBIT B

FORM OF LEGAL OPINION

(1)                                  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware.  The Company has all requisite power and authority to own and
operate its properties and assets and to carry on its business as currently
being conducted.

(2)                                  The Company has the requisite corporate
power and authority to enter into and perform its obligations under the
Transaction Documents, and to offer and sell the Shares, in accordance with the
terms of the Transaction Documents.  The execution and delivery of the
Transaction Documents, and the performance of its obligations under the
Transaction Documents, have been duly authorized by all necessary corporate
action on the part of the Company.  Each of the Transaction Documents has been
duly executed and delivered, and constitute valid and binding obligations of the
Company enforceable against the Company in accordance with their respective
terms.

(3)                                  The Shares and shares of common stock
issuable upon exercise of the warrants issued to the Placement Agent (the
“Warrant Shares”) have been duly authorized by all necessary corporate action on
the part of the Company.  The Shares and Warrant Shares, when issued, sold and
delivered against payment therefor in accordance with the provisions of the
Purchase Agreement, will be validly issued, fully paid and non-assessable, and
the issuance of the Shares will not be subject to any preemptive rights under
the Delaware General Corporation Law (“DGCL”), the Company’s Certificate or
Bylaws or any material contract to which the Company is a party and which has
been filed by the Company or incorporated by reference as an exhibit to its
Annual Report on Form 10-K for the fiscal year ended December 31, 2005 (the
“2005 10-K”), or any other report filed by the Company with the SEC under
Section 13 of the Exchange Act since the filing by the Company of the 2005 10-K.

(4)                                  The execution and delivery by the Company
of the Transaction Documents, and the consummation by the Company of the
transactions contemplated thereby, do not (i) violate the Company’s Certificate
or Bylaws; (ii) to our knowledge violate any judgment, decree, order or award of
any court, governmental body or arbitrator specifically naming the Company;
(iii) to our knowledge violate the provisions of any federal, DGCL or California
statute, or rule or regulation thereunder applicable to the Company; or (iv)
conflict with or result in the breach or termination of any term or provision
of, or constitute a default under, any agreements to which the Company is a
party and which have been filed by the Company or incorporated by reference to
the 2005 10-K or any other report filed by the Company with the SEC under
Section 13 of the Exchange Act since the filing by the Company of the 2005 10-K.

(5)                                  Based on the Securities Act and the rules
promulgated thereunder, as such laws and rules presently exist, and assuming (i)
no “general solicitation” or “general advertising” has occurred or will occur
with respect to the offer and sale of the Shares, as such terms are generally
understood for purposes of Regulation D promulgated under the Securities Act
(“Regulation D”), (ii) the Company timely files a Form D with the SEC in
accordance with Regulation D, and (iii) the representations of the Investors in
the Transaction Documents are correct, the offer and sale of the Shares, to the
Investors pursuant to the terms of the Transaction Documents, will be exempt
from the registration requirements of Section 5 of the Securities Act.

(6)                                  No consent, approval or authorization of,
or declaration or filing with, any regulatory agency of the State of Delaware or
the United States applicable to the Company is required to be obtained by the
Company (i) to enter into and perform its obligations under the Transaction
Documents or (ii) for the issuance and sale by the Company of the Shares, except
as may be required by any applicable state or Blue Sky laws and U.S. federal
securities laws.

1


--------------------------------------------------------------------------------


EXHIBIT C

WIRE INSTRUCTIONS

-OMITTED-

1


--------------------------------------------------------------------------------